FILED
                                                          OCTOBER 2, 2018
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                         )         No. 35461-0-III
                                             )
                    Respondent.              )
                                             )
             v.                              )         PUBLISHED OPINION
                                             )
NICHOLAS TAYLOR,                             )
                                             )
                    Petitioner.              )

      LAWRENCE-BERREY, C.J. — We are asked whether the City of Spokane’s (City)

adoption of RCW 46.61.502, driving under the influence (DUI), deprived the Spokane

County District Court of jurisdiction over DUIs committed within the City. We hold that

it did not. We affirm Nicholas Taylor’s DUI conviction.

                                         FACTS

      A trooper with the Washington State Patrol stopped Mr. Taylor for suspected DUI.

The stop occurred within the city limits of Spokane. Mr. Taylor failed various tests, and

the trooper arrested and cited him for violating RCW 46.61.502.

      The State charged Mr. Taylor in Spokane County District Court for violating

RCW 46.61.502. The jury found Mr. Taylor guilty of DUI, and the district court judge
No. 35461-0-III
State v. Taylor


entered a judgment of conviction. Mr. Taylor appealed his conviction to Spokane County

Superior Court.

       There, Mr. Taylor argued that the Spokane County District Court lacked subject

matter jurisdiction over his DUI case. His argument was predicated on the City enacting

Spokane Municipal Code § 16A.02.010, which adopted Title 308-330 WAC—the

Washington Model Traffic Ordinance (WMTO). Title 308-330 WAC adopts various

state statutes, including RCW 46.61.502. Mr. Taylor argued that the City’s adoption of

RCW 46.61.502 vested its municipal court with exclusive jurisdiction over all DUIs

committed within the City’s boundaries. The superior court rejected his argument and

affirmed his conviction.

       Mr. Taylor sought discretionary review. We were persuaded that the issue was one

of first impression and granted his request. A panel of this court considered the issue

without oral argument.

                                        ANALYSIS

       Mr. Taylor challenges the subject matter jurisdiction of the Spokane County

District Court. A party may challenge the trial court’s subject matter jurisdiction for the

first time at any point in a proceeding, even on appeal. Cole v. Harveyland, LLC, 163
Wash. App. 199, 205, 258 P.3d 70 (2011). Whether a trial court had jurisdiction is a


                                             2
No. 35461-0-III
State v. Taylor


question of law that we review de novo. City of Spokane v. Spokane County, 158 Wash. 2d
661, 681, 146 P.3d 893 (2006).

       The meaning of a statute is also a question of law that we review de novo. Id. at

672. The primary goal of statutory construction is to discern and implement the

legislature’s intent. Id. at 673.

       Where the meaning of statutory language is plain on its face, we must give
       effect to that plain meaning as an expression of legislative intent. In
       discerning the plain meaning of a provision, we consider the entire statute
       in which the provision is found, as well as related statutes or other
       provisions in the same act that disclose legislative intent.

Id. (citation omitted).

       Under the Washington Constitution, the legislature has the sole authority to

prescribe the jurisdiction and powers of district and municipal courts. WASH. CONST.

art. IV, § 12; Exendine v. City of Sammamish, 127 Wash. App. 574, 580, 113 P.3d 494

(2005).

       The legislature has given the district courts jurisdiction “[c]oncurrent with the

superior court[s] of all misdemeanors and gross misdemeanors committed in their

respective counties and of all violations of city ordinances.” RCW 3.66.060. If a city has

created a municipal court, violations of city ordinances must be prosecuted exclusively in

the municipal court. RCW 3.50.020; see also City of Spokane, 158 Wash. 2d at 683


                                              3
No. 35461-0-III
State v. Taylor


(ordering open cases involving municipal code violations to be transferred from the

district court to the newly created municipal court).

       Municipal courts “have . . . exclusive original criminal jurisdiction of all violations

of city ordinances duly adopted by the city . . . .” RCW 3.50.020 (emphasis added).

When a court has exclusive original jurisdiction, the relevant action must be filed in that

court. City of Spokane, 158 Wash. 2d at 682 (quoting Ledgerwood v. Lansdowne, 120 Wn.

App. 414, 420, 85 P.3d 950 (2004)).

       Mr. Taylor argues that the City’s adoption of RCW 46.61.502 precludes Spokane

County from exercising jurisdiction over DUIs occurring within the City’s boundaries.

We disagree.

       The State charged Mr. Taylor with a gross misdemeanor in violation of

RCW 46.61.502. As noted previously, the legislature gave district courts concurrent

jurisdiction with superior courts of all misdemeanor and gross misdemeanor violations

occurring within their respective counties. It is undisputed that Mr. Taylor committed his

DUI in Spokane County.

       Mr. Taylor fails to cite to a statute that would deprive the district court of its

jurisdiction in this matter. At best, he cites to RCW 3.50.020, which gives municipal

courts exclusive criminal jurisdiction over all violations of city ordinances.


                                               4
No. 35461-0-III
State v. Taylor


RCW 46.61.502 is not a city ordinance. Nor did RCW 46.61.502 become a city

ordinance by virtue of the City adopting it.

       Mr. Taylor argues that allowing law enforcement to cite a criminal law violation as

a state law or a municipal law violation gives law enforcement too much discretion and

threatens the viability of municipal courts. We disagree.

       Washington State Patrol troopers are authorized to enforce state laws.

RCW 43.43.030. They are not permitted to enforce local laws. 1957 Op. Att’y Gen. No.

115, 1957 WL 54007. County sheriffs and their deputies are authorized to enforce state

laws within their respective counties. Such authorization applies equally to incorporated

areas as to unincorporated areas within the county. 1990 Op. Att’y Gen. No. 4, 1990 WL
505770. State and county law enforcement will therefore forward their citations to

county prosecutors.

       On the other hand, cities may only prosecute violations of their own ordinances.

RCW 3.50.430; see also City of Auburn v. Gauntt, 174 Wash. 2d 321, 325, 274 P.3d 1033

(2012). And any city that refuses to enforce its own criminal ordinances and refers

comparable state criminal law violations to counties will be required to reimburse the

county. Whatcom County v. City of Bellingham, 128 Wash. 2d 537, 549, 909 P.2d 1303

(1996). To avoid the required reimbursement, city officers will always cite an offender


                                               5
No. 35461-0-III
State v. Taylor


under the city code, rather than the state statute, and forward their citations to city

prosecutors. The orderly referral of prosecutions to the appropriate authorities will not be

evaded by our holding.

       We conclude that the Spokane County District Court had subject matter

jurisdiction over DUI offenses committed within the City, notwithstanding that the City

enacted an ordinance that adopted the DUI statute.

       Affirmed.




WE CONCUR:




Siddow?J~                W~-12


                                                6